SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras sets new refinery production record Rio de Janeiro, July 2 nd , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that on June 29th and 30th established a production record of 2.2 million barrels/day of oil at its refineries. This volume is 30,000 barrels more than the previous record, set on May 26, 2013. This strong performance has enabled a reduction in oil product imports and reflects the high level of operational efficiency at our refineries and in the integrated management of downstream operations at Petrobras. It is also important to add that this level was achieved by fully respecting the Health, Safety and Environment (HSE) principles that govern all the company’s activities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 2, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
